 



EXHIBIT 10.1

The Second Amendment to Employment Agreement filed herewith was entered into
with the following persons and each agreement was identical in all respects
other than the name and title of the counter party thereto:

     

  Alexander J. Krekich

  David V. Kolovat

  Dennis A. Wagner, III

  Thomas W. Rabaut

  Francis Raborn

Second Amendment to

Employment Agreement

This Second Amendment to Employment Agreement dated as of January ___, 2005 (the
“Amendment”) is entered into by and between United Defense Industries, Inc., a
Delaware corporation (the “Company”) and ___(the “Executive”) for the purpose of
amending the provisions of that certain Employment Agreement dated as of
          ,           between the Company and the Executive (as amended prior to
the date hereof, the “Agreement”).

WHEREAS, the Company and the Executive desire to amend the Agreement in the
respects set forth below, in order to revise certain of its provisions and for
their mutual benefit and convenience;

NOW THEREFORE, in consideration of the premises and covenants herein contained
and other good and valuable consideration, in receipt and sufficiency of which
is hereby acknowledged, the parties do hereby agree as follows:

1. Section 19 of the Agreement is hereby deleted and replaced with the
following:



      Any dispute or controversy arising under or in connection with this
Agreement shall be resolved exclusively by arbitration, conducted before a
single arbitrator in Wilmington, Delaware, in accordance with the National Rules
for the Resolution of Employment Disputes of the American Arbitration
Association then in effect. Judgment may be entered on the arbitrator’s award in
any court having jurisdiction; provided, however, that the Company shall be
entitled to seek a restraining order or injunction in any court of competent
jurisdiction to prevent any continuation of any violation of the provisions of
Section 8 or 9 of this Agreement and the Executive hereby consents that such
restraining order or injunction may be granted without the necessity of the
Company’s posting any bond; provided, further, that the Executive shall be
entitled to seek specific performance of his right to be paid until the Date of
Termination during the pendency of any dispute or controversy arising under or
in connection with this Agreement. The fees and expenses of the arbitrator shall
be borne by the Company. In any proceeding to enforce this Agreement pursuant to
the terms set forth in this Section 19, the prevailing party shall be entitled
to an award of all costs, fees and expenses (other than the fees and expenses of
the arbitrator, which shall be borne by the Company) incurred in connection with
prosecuting or defending such proceeding. For purposes of the preceding
sentence, the Executive shall be deemed to be the prevailing party if he obtains
any award or settlement in an amount of not less than fifty percent (50%) of his
initial base salary identified in Subsection 5(a) above.  





2. All references in the Agreement to “the Agreement” or “this Agreement” shall
mean the Agreement as modified by this Amendment. As so modified, the Agreement
shall continue in full force and effect.

IN WITNESS WHEREOF, this Amendment has been executed and delivered by the
parties hereto as of the date first set forth above.

UNITED DEFENSE INDUSTRIES, INC.

By:___________________________

Title:________________________

Executive

________________________

Name:_____________________

Address: ______________________

_____________________________

 